DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 25, 2022, the applicants have elected species II (complex BD 102 on page 139) without traverse for further prosecution.
3. Claims 1-20 are pending in the application.
4. The elected species is allowable over the prior art. Therefore, search has now been extended to additional species.
.
                               Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant compounds of formula 1 where variables CY1, Cy2 and Cy3 represent every known C1-C30 carbocyclic group and C1-C30 heterocyclic group in the art and M represents every known metal in the art. The only written description for preparing and using instant compounds of formula 1 is where variable Cy2 represents phenyl group, metal is Platinum, variables T11-T13 represent bond and variables CY1 and CY3 represent either imidazole group, imidazole fused with phenyl ring, imidazole fused with pyridine ring and imidazole fused with pyrazine ring (see metal complexes on pages 59-64 of the specification). It is of note that C1 heterocyclic rings do not even exist in the art.

8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 1-7 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 15 as well as claim 2, the values of variables CY1-CY4, CY71, CY72 and L51- L53 are defined as C1-C30 heterocyclic groups. However, C1 heterocyclic groups do not even exist in the art.
Claim 3 recites the limitation "Pd for M" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "Pd for M" in claim 15.  There is insufficient antecedent basis for this limitation in the claim.

                                  Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
11. Claims 15-16 and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Luo (J. Phys. Chem.).
Luo discloses Platinum complexes to enhance the device lifetimes of blue phosphorescent organic light-emitting diodes. The Platinum complexes 3-8-1 and 3-8-2 (see scheme 3 on page 16875) disclosed by Luo anticipate the instant claims when variable CY2 represents phenyl group, variables CY1 and CY3 represent diazole group, metal is platinum and variable L2 represents formula 2-2 in the instant compounds of formula 1.
                               Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14. Claims 1, 3-4, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (J. Phys. Chem.).
Luo discloses Platinum complexes to enhance the device lifetimes of blue phosphorescent organic light-emitting diodes. The Platinum complexes 3-8-1 and 3-8-2 (see scheme 3 on page 16875) disclosed by Luo meet all the limitations of the instant claims when variable CY2 represents phenyl group, variables CY1 and CY3 represent diazole group, metal is platinum and variable L2 represents formula 2-2 in the instant compounds of formula 1 except that Luo does not teach preparing light-emitting devices using these platinum complexes.  However, Luo does teach enhanced lifetimes of blue phosphorescent organic light-emitting diodes by these platinum complexes. Therefore, one skilled in the art would be motivated to use platinum complexes disclosed by Luo to prepare blue phosphorescent organic light-emitting devices to enhance their lifetimes with reasonable expectation of success.


                            IMPROPER      MARKUSH      GROUP
15. Claims 1-19 are rejected under doctrine of Improper Markush Grouping since compounds of formula 1 lack a common core. In compounds of formula 1, the values of variables CY1-CY3, T11-T13 and M are critical for the common core of these metal complexes.
Allowable Subject Matter
16. Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant metal complexes of claim 20 are allowable over the prior art since they are neither disclosed nor obvious over the prior art.

17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625